The circuit judge dismissed plaintiff's bill in chancery upon the filing of which an injunction was issued to restrain the collection of taxes for the payment of which plaintiff was liable under the statute. Dismissal of the bill of complaint was on the ground that plaintiff had an adequate remedy at law. It may also be fairly inferred that the ruling was prompted by the statute in this State which forbids the issuing of an injunction to stay the collection of taxes. The general tax law of this State provides:
"No injunction shall issue to stay proceedings for the assessment or collection of taxes under this act." 1 Comp. Laws 1929, § 3507 (Stat. Ann. § 7.168). *Page 275 
I am not in accord with the conclusion of Mr. Justice SHARPE that the decree of the circuit judge should be reversed, this being done on the ground that plaintiff did not in fact have an adequate remedy at law. There can be no question but that plaintiff was legally bound to pay a tax levied upon the shares of its capital stock. It is so provided by statute and we have so held in recent decisions.
"In case of taxes assessed upon the shares of the capital stock of any bank he (the tax collector) shall call upon the cashier of such bank and demand payment thereof, and thereupon it shall be the duty of such cashier to pay the same, and charge the amount so paid against the shares of stock so taxed." 1 Comp. Laws 1929, § 3437 (Stat. Ann. § 7.90).
In National Bank of Detroit v. City of Detroit, 272 Mich. 610,617, under the above statute, this court held:
"The bank becomes liable for the payment of the taxes, with the right to obtain repayment from its stockholders.Eyke v. Lange, 104 Mich. 26. If it wrongfully paid taxes illegally exacted under protest, the action for recovery would not be against its stockholders but against the political subdivision to which the tax had been paid."
Further, in National Bank of Detroit v. City of Detroit,supra, we definitely held that in an action at law brought by the bank itself for the recovery of taxes assessed on shares of its capital stock the bank could recover from the city the amount paid if the taxes were illegally assessed and paid by the bank under protest. In support of this holding we citedSecurity National Bank of Watertown v. Young (C.C.A.),55 Fed. (2d) 616 (84 A.L.R. 100); McFarland v. Central NationalBank of Topeka, *Page 276 Kan. (C.C.A.), 26 Fed. (2d) 890. It follows that in this jurisdiction the bank does have a complete and adequate remedy at law and the holding of the trial court to this effect should be affirmed.
In arriving at an opposite conclusion my Brother has cited the cases hereinafter noted, but it seems to me an examination of these cases discloses that they are clearly distinguishable and not in point in view of the law of this jurisdiction.
Cummings v. National Bank, 101 U.S. 153, 157, is perhaps the principal case relied upon; but in this case it is important to note that the Supreme Court of the United States pointed out the express provision of the law of the State from which the case came by saying:
"The statute also answers another objection made to the relief sought in this suit, namely, that equity will not enjoin the collection of a tax except under some of the well-known heads of equity jurisdiction, among which is not a mere overvaluation, or the illegality of the tax, or in any case where there is an adequate remedy at law. The statute of Ohioexpressly provides for an injunction against the collection ofa tax illegally assessed, as well as for an action to recoverback such tax when paid, showing clearly an intention toauthorize both remedies (legal and equitable) in such cases."
Decision in Public National Bank of New York v. Keating (C. C. A.), 47 Fed. (2d) 561 (81 A.L.R. 497), and WhitneyNational Bank v. Parker, 41 Fed. 402, cited by my Brother, seems to be based largely on the Cummings Case just above noted and distinguished; and in the first of the two cases, last above cited it is said of the jurisdiction in which the case arose, "There is no adequate remedy in the State courts at law. * * * By this suit in equity, a multiplicity of suits will be avoided." Also in the Whitney *Page 277 National Bank Case, supra, the same reason for equity taking jurisdiction to avoid a multiplicity of suits is urged. Obviously under the law of Michigan a suit in equity is not necessary to avoid a multiplicity of suits because the whole matter can be adjudicated in a single suit at law brought by the bank.
The remaining case cited by my Brother is Knopf v. FirstNational Bank of Chicago, 173 Ill. 331 (50 N.E. 660). In this case the Illinois court recognized the right of equity to enjoin the collection of taxes in that State where the levy of such taxes was without authority and therefore in violation of the rights of every taxpayer in the tax district. Obviously under such circumstances the controverted question could not be adjudicated in a single suit at law, as in the instant case. Because of the situation with which it was confronted, the Illinois court said:
"In conformity with this principle this court has constantly recognized the right of an individual or individuals to restrain an entire tax that is without authority and void."
Since it is a matter of great importance in the administration of public affairs (City of Birmingham v. OaklandCounty Supervisors, 276 Mich. 1), the levy or collection of taxes should not be restrained by injunction, at least other than in exceptional cases where denial of injunctive relief would result in irreparable injury.
"When a tax as assessed is only a personal charge against the party taxed, or against his personal property, it is difficult in most cases to suggest any ground of equitable jurisdiction. Presumptively the remedy at law is adequate. If the tax is illegal and the party makes payment, he is entitled to recover back the amount. The case does not differ in this regard from any other case in which a party is compelled to pay *Page 278 
an illegal demand; the illegality alone affords no ground for equitable interference, and the proceedings to enforce the tax by distress and sale can give none, as these only constitute an ordinary trespass. To this point the decisions are numerous (citing many decisions including those of this court). The exceptions to this rule, if any, must be of cases which are to be classed under the head of irreparable injury; * * * where the recovery of damages would be inadequate redress. A case would be exceptional, also, if under the law no remedy could be had to recover back moneys paid." 4 Cooley Taxation (4th Ed.), § 1641.
  See, also, City of Detroit v. Wayne Circuit Judge, 127 Mich. 604;  Henry v. Gregory, 29 Mich. 68. Especially should the law as above stated be followed in this jurisdiction wherein by statute it is provided that an injunction shall not issue to stay proceedings for the assessment or collection of taxes. 1 Comp. Laws 1929, § 3507 (Stat. Ann. § 7.168). Nothing appears in this record indicating that plaintiff would have suffered any unusual hardship if, as it had a right to do, it had paid the tax under protest and thereafter proceeded in an action at law to recover the amount paid if the protest made were meritorious.* Aside from appellant's erroneous contention that it did not have an adequate remedy at law, there is nothing in this record to sustain the claim that equity has jurisdiction. The circuit judge was right in concluding that plaintiff had an adequate remedy at law and in entering a decree dismissing its bill of complaint. The decree is affirmed, with costs to appellees.
WIEST, C.J., and BUTZEL, BUSHNELL, CHANDLER, and McALLISTER, JJ., concurred with NORTH, J.
* See 1 Comp. Laws 1929, § 3444, as amended by Act No. 32, Pub. Acts 1931. — REPORTER. *Page 279